Title: Feb. 11. 1779.
From: Adams, John
To: 


       It is my indispensable Duty, to tell the Comte de Vergennes that I think one great Cause of this horrid Address of Mr. Deane is Mr. Franklins Certificate in his favour that he is an able and faithfull Negotiator, and that Mr. Franklin was deceived in this—that Mr. F.’s Knowledge actually in America, for a great Many Years has not been long—that he was Upright in this but deceived. That there are such certain and Infallible Proofs of Vanity, Presumption, Ambition, Avarice, and Folly in Mr. Deane as render him very unworthy of Confidence and therefore that Dr. F. has been deceived.
      